Exhibit ACCREDITED MEMBERS, INC. FINANCIAL STATEMENTS YEAR ENDED DECEMBER 31, 2008, PERIOD FROM JANUARY 1, 2, 2009, AND PERIOD FROM MARCH 11, 2, 2009 CONTENTS Page Report of independent registered public accounting firm 1 Financial stateents: Balance sheets 2 Statements of operations 3 Statements of stockholders’/member’s equity (deficit) 4 Statements of cash flows 5 Notes to financial statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Accredited Members, Inc. We have audited the accompanying balance sheet of Accredited Members, Inc. (Successor) (Note 1) as of December 31, 2009, and the related statements of operations, stockholders’ equity and cash flows for the period from March 11, 2009 through December 31, 2009 (Successor Period); and we have audited the balance sheet of
